Notice of Pre-AIA  or AIA  Status
The present application for reissue of U.S. Patent 10,240,196, which was filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Objection to the Specification
The specification is objected to under 37 C.F.R. 1.173(a) because it does not incorporate the changes made by the certificate of correction issued June 18, 2019.  See MPEP 1411.01.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
New claims 18-20 are not identified as new and underlined as required by 37 C.F.R. 1.173(d).
Appropriate correction is required.  See MPEP 1453 for guidance regarding amendments in reissue applications.

Conclusion
No claim is allowed.  Claims 1-20 are free of the prior art.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Ongoing Duty to Disclose
	Applicant is reminded of its ongoing duty under 37 C.F.R. 1.178(b) to disclose any litigation involving the ‘196 patent.  See MPEP 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE CAMPELL whose telephone number is 571-272-0974. The examiner can normally be reached on Monday - Thursday from 9:00 to 5:00, Central Time. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/           Supervisory Patent Examiner, Art Unit 3991